Citation Nr: 1722696	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-49 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to December 13, 2010.

2. Entitlement to an initial rating in excess of 70 percent for PTSD from March 1, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD with bipolar disorder and assigned a 30 percent rating.

An October 2010 rating decision increased the Veteran's rating for PTSD to 70 percent, and in March 2011, the Veteran was granted a 100 percent rating, the maximum benefit available, for PTSD from December 13, 2010, to February 28, 2011, due to the Veteran's participation in a residential program for her PTSD. See 38 C.F.R. § 4.29 (2016). As a result, this period of time will not be addressed.

January and July 2014 rating decisions, as well as a November 2016 Supplemental Statement of the Case (SSOC), continued a 70 percent rating for the Veteran's PTSD prior to December 13, 2010, and from March 1, 2011. 


FINDINGS OF FACT

1. Prior to December 13, 2010, the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas, including impairment in maintaining effective social relationships, thinking, mood, and judgment, and intermittent inability to perform activities of daily living and work.

2. From March 1, 2011, the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas, including impairment in maintaining effective relationships, thinking, mood, and judgment, and intermittent inability to perform activities of daily living and work.




CONCLUSIONS OF LAW

1. Prior to December 13, 2010, the requirements for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

2. From March 1, 2011, the requirements for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling prior to December 13, 2010, and from March 1, 2011, under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a disability, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

(A) Prior to December 13, 2010

In November 2007 and July 2008, the Veteran sought emergency mental health treatment at a private medical facility after expressing suicidal ideation. It was noted in those treatment records that the Veteran had been diagnosed with bipolar disorder and PTSD in 2003. The Veteran denied any psychosis, but indicated she was depressed with symptoms including nightmares about her military experience, exaggerated startle response, obsessive behavior, anxiety, erratic sleep behaviors, intrusive memories related to trauma, impaired concentration, manic depressive episodes, impulsive behavior, loss of interest in activities she once enjoyed, and poor judgment. She also reported difficulty maintaining relationships, specifically with family members. 

In July 2008, the Veteran indicated she had developed a gambling problem, especially during manic episodes. She reported her gambling episodes would often cause her to miss work, and she got in legal trouble for writing bad checks. The July 2008 treatment notes further indicated the Veteran's speech was logical, her memory was normal, and she had no conceptual disorganization at that time.

In 2009, the Veteran began treatment at VA for her mental health. Through December 2010, mental health treatment notes indicate the Veteran continued to suffer from depression and anxiety, though she denied any suicidal ideation since her July 2008 hospitalization. The Veteran began taking medication to assist her in maintaining her focus and memory, and the Veteran reported she saw positive results from this medication. The Veteran continued to report symptoms of low self-esteem, stress, nightmares on a weekly basis, intrusive thoughts, fluctuations in weight, irritability, some memory loss, difficulty concentrating, and hypervigilance related to her reported military sexual trauma and other abuse she suffered throughout her childhood and adult life. The Veteran attended a VA gambling addiction program in June 2010, but continued to struggle with gambling. She also reported periods of homelessness and prostitution related to her gambling addiction.

At a VA examination in June 2009, the Veteran reported she struggled to build close peer relationships and had no social relationships outside of her immediate family. She continued to report issues with gambling, and that her gambling often coincided with her manic episodes. Other symptoms reported at this examination included loss of interest in activities she used to enjoy, social isolation and difficulty maintaining relationships, depressed mood, hopelessness about the future, insomnia, suicidal thoughts, low self-worth, impulsive behavior, fluctuations in weight, intrusive thoughts, hypervigilance, nightmares, and periods of panic and intense anxiety, particularly in regard to relationships with men. The VA examiner indicated the Veteran was oriented to person, place, and time with logical thought processes and no evidence of cognitive impairment, though she did exhibit poor judgment. The examiner opined the Veteran had severe impairment of her psychosocial function with slight to moderate issues with daily living, assigning a GAF score of 43, but the examiner indicated the Veteran did not have total occupational and social impairment.

Following a review of the relevant evidence of record, the Board concludes the Veteran is not entitled to a rating in excess of 70 percent prior to December 13, 2010. The Board finds the Veteran's PTSD is manifested by severe occupational and social impairment, with deficiencies such as work, family and social relationships, judgment, thinking, and mood. However, as described above, a 100 percent rating is not warranted without severe manifestations that more nearly approximate total occupational and social impairment. The VA examiner opined in June 2009 that the Veteran's impairment, while severe, did not rise to that level. The Board finds the Veteran's PTSD symptoms do not result in total social and occupational impairment prior to December 13, 2010, and, therefore, a 100 percent rating is not warranted.  

(B) From March 1, 2011

In January 2011, while in an inpatient PTSD program at VA, the Veteran underwent a VA examination. The Veteran reported at this examination that she had legal and financial issues related to her continued gambling addiction. She indicated she was estranged from her children and did not have strong relationships with any other family members. At the examination the Veteran reported symptoms including anxiety, depression, irritability, disrupted sleep, inappropriate behavior, obsessive and ritualistic behaviors, suicidal thoughts with no plan or intention, occasional episodes of violence,  intrusive thoughts, nightmares on a monthly basis, diminished interest in activities she once enjoyed, avoidance of social interactions and public places, difficulty concentrating, difficulty trusting others and forming relationships, and difficulty showing emotion.  The Veteran also reported that she felt detached and estranged from others. She indicated she had not worked in two to five years due to mental instability and felt she could not return to working because she could not handle the stress of a job. She indicated she did not have hallucinations or issues with memory. The examiner described the Veteran's hygiene as "ok," and she was cooperative during the examination. The examiner opined the Veteran used pathological gambling to distract her from her PTSD and assigned a GAF score of 45. 

The Veteran continuously sought treatment for PTSD at VA following her release from the inpatient program and continued to report similar symptoms throughout the entire period on appeal.

At a July 2014 VA examination, the Veteran reported she continued to struggle with gambling as a way to cope with her PTSD and bipolar disorder. The examiner at this exam concluded that the following symptoms were specifically attributable to the Veteran's PTSD: social isolation and difficulty establishing and maintaining relationships, intrusive memory, persistent and exaggerated negative beliefs or expectations, persistent and distorted cognition about the cause or consequence of the traumatic event, negative emotional state, diminished interest or participation in activities she used to enjoy, detachment or estrangement from others, inability to experience positive emotion, irritable behavior or angry outbursts, reckless or destructive behavior, hypervigilance, aggravated startle response, problems with concentration, depression, anxiety, suspiciousness, flattened effect, near-continuous panic or depression, disturbances of motivation or mood, and sleep disturbance. The examiner opined that the Veteran's PTSD and bipolar disorder attributed to occupational and social impairment, with PTSD contributing 70 percent, causing clinically significant distress or impairment in social and occupational functioning. However, the examiner further opined that the Veteran did not have total occupational and social impairment.

A November 2016 VA examination continued to report similar symptoms, though the Veteran indicated at this time she was considering volunteering at VA but was concerned she would get overwhelmed. The Veteran also indicated she was able to control her money, but would still often gamble when stressed as she enjoyed the distraction of the casino. The examiner reported the Veteran was oriented to time, place, and person at the time of the exam, and her thoughts were logical and linear with no evidence of disturbance, hallucinations, or delusional beliefs. The VA examiner indicated the Veteran's symptoms for bipolar disorder and PTSD were not distinguishable because they overlapped, but opined the Veteran's symptoms caused clinically significant distress or impairment in social and occupational functioning, and she was experiencing extreme emotional distress. The examiner ultimately opined the Veteran was able to perform the functions of daily living, and her level of disability remained the same as it was at the July 2014 VA examination, not rising to the level of total occupational and social impairment.

Following a review of the relevant evidence of record, the Board concludes the Veteran is not entitled to a rating in excess of 70 percent from March 1, 2011. The Board finds the Veteran's PTSD is manifested by severe occupational and social impairment, with deficiencies such as work, family and social relationships, judgment, thinking, and mood. However, as described above, a 100 percent rating is not warranted without severe manifestations that more nearly approximate total occupational and social impairment. VA examiners opined in July 2014 and November 2016 that the Veteran's impairment, while severe, did not rise to the level of total occupational and social impairment. The Board finds the Veteran's PTSD symptoms do not result in total social and occupational impairment from March 1, 2011, and, therefore, a 100 percent rating as of this date is denied.



ORDER

An initial rating in excess of 70 percent for PTSD prior to December 13, 2010, is denied.

An initial rating in excess of 70 percent for PTSD from March 1, 2011, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


